People v Smith (2015 NY Slip Op 00791)





People v Smith


2015 NY Slip Op 00791


Decided on January 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
CHERYL E. CHAMBERS
COLLEEN D. DUFFY, JJ.


2013-02187
 (Ind. No. 293/12)

[*1]The People of the State of New York, respondent,
v Charles Smith, appellant.


Lynn W. L. Fahey, New York, N.Y. (Craig A. Stewart of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Nicoletta J. Caferri, and William H. Branigan of counsel; Gina Chiappetta on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered February 8, 2013, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant's guilt of attempted robbery in the first degree beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15(5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633). The prosecution presented sufficient evidence establishing that the defendant displayed what appeared to be a firearm while attempting to commit a robbery at a check-cashing store (see Penal Law §§ 110.00, 160.15[4]; People v Lopez, 73 NY2d 214, 220; People v Mitchell, 59 AD3d 739, 740; People v Barrett, 247 AD2d 626, 626-627; People v Washington, 229 AD2d 601, 601-602; People v Haney, 162 AD2d 613, 613-614).
ENG, P.J., DILLON, CHAMBERS and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court